Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 16 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                      16th Octob. 1781.
                  
                  I have to thank Yr Excellency for the Letter which you did me the honor to write the 14th and the communication of Mr de St Cosmes report from whence it appears that every objection to the station above the enemys posts in York River is removed, except the danger of Fire–Ships—and that this might be obviated by attaching to it, a sufficient number of rowing–boats to guard in front, and tow off the incendiaries in their approach—Your Excellency will see by the last letter which I had the honor to write you, that I expect under the convoy of the Mr de Camus, a great number of small–boats from the upper parts of York River, as soon as protection can be given them, by the presence of any naval detachment superior to the remains of the Enemys vessels in York.  I have besides authorized Genl Weedon to collect all the boats within his reach, in a creek near the Army on the Gloucester Side—these last amount accordg to Leut. de Choisy’s account to upwards of twenty—So that I have not the least doubt of furnishing Yr Excelly with a much greater number of boats and oars than will be sufficient for the service you mention—from these the Officer commanding may select such as he judges best calculated for the purpose—I presume it is yr Excellencys intention they should be manned from the Ship appointed to the station, as their crews must be composed of experienced Seamen & none such are at my command—I have ordered a draft of militia to be employed in bringing the boats from above, but I cannot depend upon them for any farther duty—The detail of the means which Yr Excelly desires is confined then to the boats and Oars—of which we shall have more than can be employed exclusive of the flat-bottomed boats of the Army which are here mounted on Waggons and ready to be moved down to the River—if Your Officers approve their construction.
                  I requested the favor of Monsieur de Grandchain to make the inclosed translation for Your Excelly—of a letter which I have just received from Genl Forman, his intelligence is usually very accurate but I think he is mistaken in the number of Ships at Halifax.  where I imagine there is not more than one ship of the line—his account agrees with that of Officers, prisoners, and deserters that Ld Cornwallis places all his hopes in an effort on the part of Digby to retrieve him—it does not appear to me however that any post south of Chesapeak wd be chosen in this case for the debarkation of the enemys troops—on account of the natural difficulties in their march afterwards—I am rather inclined to think that the british Admiral would endeavour to engage the attention of your fleet in a distant combat, while he causes his transports to proceed under this mask to the mouth of the Piankatank near Gwyns Island, where the troops may be debarked at the distance of Six leagues from Gloucester—and march without obstacles of rivers or any other impediments of consequence, to force our posts on that side, and relieve the Garrison.But The projects of the Enemy will be best penetrated by Yr Excelly and I am persuaded the wisdom and vigour of your measures will render them all abortive. I take the liberty of observing that if the Mouth of James River be guarded—there will be no necessity for detaing in their present stations the Vessels that are higher up in that River. It is with pleasure I acquaint Yr Excelly that the first combined attack of the allied Arms has proved successful—the night before last two very important advanced redoubts on the enemys left—were carried by assault, one by a detachment of the french troops, and the other by a corps of Americans—the Baron de Viomenil & the Marquis de la fayette commanded in the trenches—The possession of these two works which we have united to our second parallel gives us infinite advantages for the position of our batteries, and circumscribing the place.
                  
                